 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 Sadek and Cooper Law Offices
 1315 Walnut Street
 Suite 502
 Philadelphia, PA 19107
 (215) 545-0008



 In re:                                                                                    Case No.:             18-30683
             Herbert K. Womack
                                                                                           Chapter:              13

                                                                                           Adv. No.:

                                                                                           Hearing Date:

                                                                                           Judge:                SLM



                                                               CERTIFICATION OF SERVICE

1. I,     Brad J. Sadek , Esq.             :
                represent          Herbert K. Womack                 in the this matter.
                am the secretary/paralegal for                         , who represents
                  in the this matter.
                am the             in the this case and am representing myself.

2.          On November ,2020                  , I sent a copy of the following pleadings and/or documents to the parties listed in
            the chart below:
              Motion to Allow Post-Petition Refinancing

3.          I hereby certify under penalty of perjury that the above documents were sent using the mode of service
            indicated.

 Dated:         November 11, 2020                                                              /s/ Brad J. Sadek, Esq.
                                                                                              Signature




                                                                                 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
      Name and Address of Party Served                                Relationship of               Mode of Service
                                                                     Party to the Case
                                                                                            Hand-delivered
 Marie-Ann Greenberg                                                                        Regular mail
 Chapter 13 Standing Trustee                                                                Certified mail/RR
 30 Two Bridges Rd                                                                          E-mail
 Suite 330                                                                               X Notice of Electronic Filing (NEF)
 Fairfield, NJ 07004                                                                        Other
                                                                                           (as authorized by the court *)
                                                                                            Hand-delivered
                                                                                         X Regular mail
                                                                                            Certified mail/RR
 Internal Revenue Service                                                                   E-mail
 PO Box 21126                                                                            X Notice of Electronic Filing (NEF)
 Philadelphia, PA 19114-0326                                                                Other
                                                                                           (as authorized by the court *)
                                                                                            Hand-delivered
                                                                                         X Regular mail
 Santander Bank, N.A.                                                                       Certified mail/RR
 601 Penn Street                                                                            E-mail
 10-6438-FB7                                                                             X Notice of Electronic Filing (NEF)
 Reading, PA 19601                                                                          Other
                                                                                           (as authorized by the court *)
                                                                                           Hand-delivered
 State of New Jersey                                                                     X Regular mail
 Department of Treasury                                                                    Certified mail/RR
 Division of Taxation                                                                      E-mail
 PO BOX 245                                                                              X Notice of Electronic Filing (NEF)
 Trenton NJ 08695-0245                                                                     Other
                                                                                           (as authorized by the court *)
                                                                                           Hand-delivered
                                                                                         X Regular mail
 Loren L. Speziale, Esq.                                                                   Certified mail/RR
 Gross McGinley, LLP                                                                       E-mail
 33 South 7th Street                                                                     X Notice of Electronic Filing (NEF)
 PO Box 4060                                                                               Other
 Allentown, PA 18105                                                                       (as authorized by the court *)
                                                                                           Hand-delivered
                                                                                         X Regular mail
                                                                                           Certified mail/RR
 Susan B. Fagan-Rodriguez, Esq.                                                            E-mail
 Rodriguez Law Group, LLC                                                                X Notice of Electronic Filing (NEF)
 14 Elm Street                                                                             Other
 Morristown, NJ 07960                                                                      (as authorized by the court *)

      * May account for service by fax or other means as authorized by the court through the issuance of an Order
      Shortening Time.
                                                                        2                                                    rev. 8/1/15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
